DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on 07/26/2021, wherein claims 1-20 have been file with this application. Hence claims 1-20 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	(I). Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  US 10,484,938 B2 in view of US 2016/0105465 A1. 
Application No. 16/579,923 (Instant)
Patent No.  US 10,484,938 B2
1. An electronic device, comprising: 
[1] a first connection interface, configured to be electrically connected to a first host system through a first cable; a second connection interface, configured to be electrically connected to a second host system through a second cable; 
   [2] a transmission control device, comprising a first communication channel and a second communication channel, to the first communication channel wherein the first connection interface is electrically connected, and the second connection interface is electrically connected to the second communication channel, 
    [3]  wherein the transmission control device determines a connection state according to impedance information and provides operation functions corresponding to the first connection interface and the second connection interface for at least one of the first host system and the second host system according to the connection state; 
  






[4] a data access device, electrically connected to the transmission control device and configured to receive data transmitted by the at least one host system, wherein the at least one host system accesses the data access device according to the different operation functions; and 

  [5] a channel-detecting device, detecting the impedance information between one or both of the first connection interface and the second connection interface and the at least one host system.

An electronic device, comprising: 
[1] a first connection interface and a second connection interface, configured to be electrically connected to at least one host system; 



  [2] a transmission control device, comprising a first communication channel and a second communication channel, wherein the first connection interface is electrically connected to the first communication channel, and the second connection interface is electrically connected to the second communication channel, 
[3] wherein the transmission control device determines a connection state according to impedance information and provides corresponding operation functions for the at least one host system according to the connection state, wherein the connection state indicates whether one or both of the first connection interface and the second connection interface is electrically connected to the at least one host system, wherein the first communication channel comprises a first transmitting channel and a first receiving channel, and the second communication channel comprises a second transmitting channel and a second receiving channel, 
   [4] a data access device, electrically connected to the transmission control device and configured to receive data transmitted by the at least one host system; and 

 
[5] wherein the channel-detecting device generates an impedance signal according to at least one voltage variation generated by at least one terminal impedance of the at least one host system electrically connected to the first connection interface and the second connection interface, …..
(Examiner is interpreting “at least one voltage variation generated by at least one terminal impedance of the at least one host system electrically connected to the first connection interface and the second connection interface” as “the impedance information between one or both of the first connection interface and the second connection interface and the at least one host system” because the terminal impedance is a type of impedance information.)



The U.S. Patent No.  US 10,484,938 B2 is silent regarding the limitation “a first cable and a second cable” are electrically connected to “a first host and second host”.  However the prior art of Sharma et al. (US 2016/0105465 A1) teaches, in fig 1, elements 115 and 125 are the interfaces which may be connected to the host “portable electronic device 110” equivalent to “first host system” and “accessory 130” equivalent to “second  host system”, see para [0035], where, “each of the connections (e.g., 125a, 125b, etc.) between at least one accessory (e.g., 130a, 130b, etc.) and accessory interface 120 may be either “wired” (equivalent to “cable”) connections”. It would be obvious to a person with ordinary skill in the art to modify the device from patent US 10,484,938 B2 claim 1 to incorporate a first cable and second cable connected to the first host and the second host as taught by Sharma in order to provide a communication link for the advantage of facilitating communication between the devices.
The U.S. Patent No.  US 10,484,938 B2 is further silent regarding the limitation “wherein the at least one host system accesses the data access device according to the different operation functions”.  However, the prior art of Sharma et al. (US 2016/0105465 A1) teaches, fig 1-2, para [0079], “a plurality of accessories of system 100 may each be a different type of accessory. For example, a plurality of accessories (e.g., 130a, 130b, etc.) may each be from a different manufacturer, of a different brand, of a different model, perform a different function, communicate (e.g., with accessory interface 120) in accordance with a different data exchange pattern, communicate (e.g., with accessory interface 120) over a different type of connection, communicate in accordance with a different communication protocol, some combination thereof, etc.”. It would be obvious to a person with ordinary skill in the art to modify the device from patent US 10,484,938 B2 claim 1 to incorporate a different 
	(II). Claims 2, 4, 6 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 correspondingly, of U.S. Patent No.  US 10,484,938 B2. These claims at issue are identical (except for the limitations in the independent claims outlined above), and they are not patentably distinct from each other because all the limitations of the claims in the instant application are included in and/or broader than the claims of the US Patent.
		
	Response to Arguments
Applicant’s arguments, filed on 07/26/2021, with respect to claims 1-20 have been fully considered but they are not persuasive. However, the current action is non-final on a new ground of rejection. The reasons are set forth below:
Arguments related to Double patenting rejection: Applicant’s arguments page 12-13, are not persuasive because, the examiner interpret the claim limitation under broadest reasonable interpretation (BRI) and the instant claim 1 is a mere reformation of claim 1 of the patent US 10,484,938 B2 and US 2016/0105465 A1. Therefore, the double patenting rejection is maintained.
Applicant’s arguments and the examiner’s response: 
	Applicant’s arguments 1: Applicant’s arguments, page 15, recites, “Claim 1 patently defines over the cited art for at least the reason that the cited art fails to disclose the features emphasized above. In this regard, neither Sharma nor Wu teaches, discloses or suggests that the first connection interface is electrically connected to the first communication channel, and the second connection interface is electrically connected to the second communication channel."....
Examiner’s response 1: The examiner respectfully disagrees. Sharma teaches, para [0022]-[0023], where, recite, “it may be determined that the particular accessory is in an active state and/or capable of communicating with accessory interface 120” and “portable electronic device 110, after electrically coupling the accessory to accessory interface 120 via a wired connection or interface, after sending a request to communicatively couple the accessory and accessory interface 120 via a wireless connection or interface”. Therefore, the channel is electrically connected. Hence the applicant’s arguments are traversed.
Applicant’s arguments 2: Applicant’s arguments, page 19, recites, “Therefore, Sharma fails to disclose the limitation of "the at least one of the first host system and the second host system accesses the data access device according to the operation functions corresponding to the first connection interface and the second connection interface" as recited in the amended claim 1” ...	
Examiner’s response 2: The examiner respectfully disagrees. Sharma teaches, in fig 1 and para [0023], where, the portable electronic device is “portable electronic device 110 (equivalent to “first host system), after electrically coupling the accessory to accessory interface 120 via a wired connection or interface, after sending a request to communicatively couple the accessory and accessory interface 120 via a wireless connection or interface”. Therefore, Sharma teaches all the argued limitation as stated above.
Applicant’s arguments 3: Applicant’s arguments, page 19, recites, “Neither Sharma nor Wu teaches, discloses or suggests that the transmission control device ... provides operation functions corresponding to the first connection interface and the second connection interface for at least one of the first host system and the second host system according to the connection state”.

Applicant’s arguments 4: Applicant’s arguments, page 22-23, recites, “Claim 17 patently defines over the cited art for at least the reason that the cited art fails to disclose the features emphasized above. In this regard, neither Sharma nor Wu teaches, discloses or suggests that the first connection interface is electrically connected to the first communication channel, and the second connection interface is electrically connected to the second communication channel. As well, neither Sharma nor Wu teaches, discloses or suggests that the data-management circuit provides operation functions for at least one of the first host system and the second host system according to the connection state”…
Examiner’s response 4: The examiner respectfully disagrees. Sharma teaches, fig 1, “Accessory Interface 120” equivalent to “data-management circuit”, para [0022]-[0025], where, data communication operation is controlled by connection state condition and accessory interface 120 implements the connection state data, see further, [0026]-[0027]. Therefore, Sharma teaches all the argued limitation as stated above. Hence all the arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 5-7, 11-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2016/0105465 A1), hereinafter, “Sharma” in view of Wu et al (US 2002/0169915 A1), hereinafter, “Wu”.
	Regarding claim 1, Sharma discloses: An electronic device (fig 1, “block 120” equivalent to “an electronic device”) comprising:  
	2a first connection interface (fig 1, “block 122” equivalent to “first interface”, para [0020]-[0025] and [0034]-[0035]), configured to be electrically connected to a first host 3system through a first cable (fig 1-2 and 6, para [0033], where, “FIG. 1, connection 115 between portable electronic device 110 and accessory interface 120 may be a wired connection” equivalent to “first cable”);
	4a second connection interface (fig 1, “block 123” equivalent to “second interface”, para [0020]-[0025] and [0034]-[0035]), configured to be electrically connected to a second 5host system through a second cable (fig 1-2 and 6, para [0035], where, “in FIG. 1, each of the connections (e.g., 125a, 125b, etc.) between at least one accessory (e.g., 130a, 130b, etc.) and accessory interface 120 may be either wired connections” equivalent to “second cable”);  
	6a transmission control device (fig 1, para [0020]-[0025] and [0035]-[0036], where, “Accessory Interface 120” (equivalent to “Transmission control device”), comprising a first communication channel and a 7second communication channel (fig 1-3, para [0046]-[0048], where, “In this case, portion 330 may allow encoding of up to 16 channel identifiers (e.g., corresponding to 16 different accessories where only one accessory is assigned to each channel), Portion 330 and at least one other portion (e.g., portion 320 associated with a command type, another portion, etc.) may be encoded in a single byte (e.g., as a low nibble and a high nibble) of message 300 in one embodiment. And in other embodiments, portion 330 may be larger or smaller than four bits in length (e.g., depending on the number of possible channel identifiers and/or accessories”);
	wherein the first connection interface is 8electrically connected to the first communication channel  (fig 1-3, para [0020]-[0025] and [0046]-[0048], where, “In this case, portion 330 may allow encoding of up to 16 channel identifiers (e.g., corresponding to 16 different accessories where only one accessory is assigned to each channel, fig 1, hence “125a” equivalent to “first channel” connected to “interface 133a” equivalent to “first interface”); and the second 9connection interface is electrically connected to the second 10communication channel (fig 1-3, para [0020]-[0025] and [0046]- [0048], where, “In this case, portion 330 may allow encoding of up to 16 channel identifiers (e.g., corresponding to 16 different accessories where only one accessory is assigned to each channel, fig 1, hence “125b” equivalent to “second channel” connected to “interface 133b” equivalent to “second  interface”); wherein the transmission control device 11determines a connection state --- (fig 1 and fig 4, step 420, involved “generating connection state data 128” (equivalent to “transmission control data”, 200 etc, para [0085], where, “In this case, portion 330 may allow encoding of up to 16 channel identifiers (e.g., corresponding to 16 different accessories where only one accessory is assigned to each channel, fig 1, hence “125a” equivalent to “first channel” connected to “interface 133a” equivalent to “first interface”, para [0047]-[0048]); and provides operation functions corresponding to the first connection interface and the second connection interface (fig 4, para [0092], “the application (e.g., 114a, 114b, etc.) may be automatically (equivalent to “operation mode”) launched on the portable electronic device (e.g., 110) responsive to establishing a connection between the accessory interface and the portable electronic device in step 430”) for at least one of the first 13host system and the second host system according to the connection state (fig 1-6, para [0050], “where an accessory in communication with the portable electronic device (or an application thereof) includes a motor, message 300 may be a response to a previous message associated with a command to turn the motor clockwise. In one embodiment, the metadata included in portion 340 (e.g., “TURN_CLOCKWISE”) may be the same in both a first message associated with a command and a second message associated with a response to the command”);  
	---
	12
14a data access device, electrically connected to the transmission control device and 15configured to receive data transmitted by at least one of the first host system and the second host system, (fig 3, para [0049], where, “ a recipient accessory includes a motor, a command associated with message 300 may be a request to turn the motor clockwise”, where, in fig 1, para [0032]-[0035], “Portable Electronic Device 110” equivalent to “first host system” and “Accessory Device 120” equivalent to “second host system”); wherein at least one of the first host system and the second host system, at least one of the first host system and the second host system (fig 3, para [0049], where, “ a recipient accessory includes a motor, a command associated with message 300 may be a request to turn the motor clockwise”, where, in fig 1, para [0032]-[0035], “Portable Electronic Device 110” equivalent to “first host system” and “Portable Electronic Device 120” equivalent to “second host system”), accesses the data access device according to the operation functions corresponding to the first connection interface and the second connection interface (fig 1-2, para [0079], “a plurality of accessories of system 100 may each be a different type of accessory. For example, a plurality of accessories (e.g., 130a, 130b, etc.) may each be from a different manufacturer, of a different brand, of a different model, perform a different function, communicate (e.g., with accessory interface 120) in accordance with a different data exchange pattern, communicate (e.g., with accessory interface 120) over a different type of connection, communicate in accordance with a different communication protocol, some combination thereof, etc.”, see further fig 1, para [0033]-[0035]); and  
	16a channel-detecting device (fig 1, “Processor 126” equivalent to “channel detecting device”, para [0022], where, “processor 126 may use connection state data 128 to determine an accessory corresponding to the particular channel. In this manner, the accessory corresponding to the message may be determined, and responsive thereto, the message may be routed to the accessory (e.g. using processor 126)”), and at least one of the first host system and the second host system (fig 3, para [0049], where, “ a recipient accessory includes a motor, a command associated with message 300 may be a request to turn the motor clockwise”, where, in fig 1, para [0032]-[0035], “Portable Electronic Device 110” equivalent to “first host system” and “Portable Electronic Device 120” equivalent to “second host system”);
	------ 
	Sharma does not explicitly teach: --- according to impedance information; --- detecting the impedance information between one or 17both of the first connection interface and the second connection interface 18and at least one of the first host system and the second host system.  
	However, Wu in the same field of endeavor teaches: --- according to impedance information (fig 4a, para [0035], where, “while the output current of the current source added to the differential signal lines 604 is transmitted through the pull-down resistor 607 of the Devicehost device 60 and the pull-down resistor 207 of the USB host 20. Therefore, the currents Ip, Im transmitting through the pull-down resistors 606 and 607 are decreased. Assume that the currents Ip, Im transmitting through the pull-down resistors 606, 607 before connection are both "I" and the resistance of the pull-down resistors 606, 607 are both "Rpd", then the currents Ip and Im running through the two pull-down resistors when the two devices 60, 20 are connected can be expressed by equation (1): Ip=Im=I.times.Rpd/(Rpd+Rp) equation (1)”);
	--- detecting the impedance information between one or 17both of the first connection interface and the second connection interface 18 (fig 4a-b, 5a-b and 6, para [0035]-[0046], where, “resistance” equivalent to “impedance” and the impedance is detected based on the voltage and detected current of the corresponding connection interface by using the equations 1-6, in fig 4a, “203” equivalent to “first connection interface” and “206” equivalent to “second connection interface”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “according to impedance information; detecting the impedance information between one or 17both of the first connection interface and the second connection interface”18 taught by  Wu into Sharma  in order to  enable a plurality of USB function devices to be connected to the same USB bus.
	Regarding claims 12, 18 and 20, Sharma further teaches: The electronic device of claim 1, wherein the corresponding operation 2 functions provided by the transmission control device comprises at least one of a 39 multimedia access function, a data input/output interface function and an information security certification function (fig 7, transmission is provided through input component 780 and output component 790, para [0140]); wherein the at least one host system accesses the data access device according to the different operation functions (fig 1-2, para [0079], “a plurality of accessories of system 100 may each be a different type of accessory. For example, a plurality of accessories (e.g., 130a, 130b, etc.) may each be from a different manufacturer, of a different brand, of a different model, perform a different function, communicate (e.g., with accessory interface 120) in accordance with a different data exchange pattern, communicate (e.g., with accessory interface 120) over a different type of connection, communicate in accordance with a different communication protocol, some combination thereof, etc.”).  
	Regarding claim 3, Sharma further teaches: controlling an electronic device, fig 1, para [0032]-[0035]; However, Sharma does not explicitly teach: 1The electronic device of claim 1, wherein the channel-detecting device 2generates the impedance information according to at least one impedance value of at least 3one of the first host system and the second host system electrically connected to one or 4both of the first connection interface and the second connection interface; wherein the 5connection state indicates whether one or both of the first connection interface and the 6second connection interface is electrically connected to at least one of the first host 7system and the second host system. 
	Wu further teaches: wherein the channel-detecting device 2generates the impedance information according to at least one impedance value of at least 3one of the first host system and the second host system electrically connected to one or 4both of the first connection interface and the second connection interface (fig 4a-b, 5a-b and 6, para [0035]-[0046], where, “resistance” equivalent to “impedance” and the impedance is detected based on the voltage and detected current of the corresponding connection interface by using the equations 1-6, in fig 4a, “203” equivalent to “first connection interface” and “206” equivalent to “second connection interface”), wherein the 5connection state indicates whether one or both of the first connection interface and the 6second connection interface is electrically connected to at least one of the first host 7system and the second host system (para [0006], “The connection-detection circuitry includes an up stream detection circuitry 200, which is constructed in the USB hub device 20 (or a host), and a downstream detection circuitry 300, which is constructed in the USB device 30”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the channel-detecting device generates the impedance information according to at least one impedance value of at least one of the first host system and the second host system electrically connected to one or both of the first connection interface and the second connection interface; wherein the connection state indicates whether one or both of the first connection interface and the second connection interface is electrically connected to at least one of the first host system and the second host system”18 taught by  Wu into Sharma  in order to  enable a plurality of USB function devices to be connected to the same USB bus.
	Regarding claim 5, Sharma further teaches: 1The electronic device of claim 3, wherein the first communication channel 2 comprises a first transmitting channel and a first receiving channel (fig 1-3, para [0048], where, “In this case, portion 330 may allow encoding of up to channel identifiers (e.g., corresponding to 16 different accessories where only one accessory is assigned to each channel, fig 1, hence “125a” equivalent to “first channel” connected to “interface 133a” equivalent to “first interface”); and the second 40communication channel comprises a second transmitting channel and a second receiving  channel (fig 1-3, para [0048], where, “In this case, portion 330 may allow encoding of up to channel identifiers (e.g., corresponding to different accessories where only one accessory is assigned to each channel, fig 1, hence “125b” equivalent to “second channel” connected to “interface 133b” equivalent to “second interface”); However, Sharma does not explicitly teach: wherein the channel-detecting device generates an impedance signal according 5to at least one voltage variation generated by at least one terminal impedance of at least 6one of the first host system and the second host system electrically connected to the first 7connection interface and the second connection interface, and the transmission control 8device determines the connection state according to the impedance signal.
Wu further teaches: wherein the channel-detecting device generates an impedance signal according 5to at least one voltage variation generated by at least one terminal impedance of at least 6one of the first host system and the second host system electrically connected to the first 7connection interface and the second connection interface, and the transmission control 8device determines the connection state according to the impedance signal (Wu: fig 4a-b, 5a-b and 6, para [0035]-[0046], where, “resistance” equivalent to “impedance” and the impedance is detected based on the voltage and detected current of the corresponding connection interface by using the equations 1-6, in fig 4a, “203” equivalent to “first connection interface” and “206” equivalent to “second connection interface”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the channel-detecting device generates an impedance signal according 5to at least one voltage variation generated by at least one terminal impedance of at least 6one of the first host system and the second host system electrically connected to the first 7connection interface and the second connection interface, and the transmission control 8device determines the connection state according to the impedance signal”18 taught by  Wu into Sharma  in order to  enable a plurality of USB function devices to be connected to the same USB bus.
	Regarding claim 6, Sharma further teaches: controlling an electronic device, fig 1, para [0032]-[0035]; However, Sharma does not explicitly teach: 1The electronic device of claim 5, wherein the first communication channel 2further comprises a first power bus and the second communication channel further 3comprises a second power bus, wherein the transmission control device provides 4electricity for the data access device through one or both of the first power bus and the 5second power bus. 
	Wu further teaches: wherein the first communication channel 2further comprises a first power bus and the second communication channel further 3comprises a second power bus, wherein the transmission control device provides 4electricity for the data access device through one or both of the first power bus and the 5second power bus (para [0007], where, “The USB cable 40 includes four wires: two power lines 401, 402 (VCC and GND)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the first communication channel 2further comprises a first power bus and the second communication channel further 3comprises a second power bus, wherein the transmission control device provides 4electricity for the data access device through one or both of the first power bus and the 5second power bus”18 taught by  Wu into Sharma  in order to  enable a plurality of USB function devices to be connected to the same USB bus.
	Regarding claim 7, Sharma further teaches: 1The electronic device of claim 5, wherein, when at least one of the first 2host system and the second host system is electrically connected to (fig 1, where, “115” equivalent to “transmitting  channel” and “125a-n” equivalent to “receiving  channel”, para [0025] and para [0035]), a latch circuit, latching the comparison signal as the impedance signal once the 15predetermined period ends (fig 1, “processor 126” equivalent to “latching circuit”, para [0054], where, “hold” equivalent to “latch”), wherein the transmission control device 16determines the connection state according (fig 1, block 126 and 128, para [0022])
Sharma does not explicitly teach: the first transmission 4channel or the second communication channel is electrically connected to at least one 5receiving channel of at least one of the first host system and the second host system 6through a coupling capacitor, wherein the channel-detecting device comprises:  7a bias circuit, biasing the first transmission channel or the second transmission 8channel to a bias voltage to the impedance signal.
However, Wu teaches: the first transmission 4channel or the second communication channel is electrically connected to at least one 5receiving channel of at least one of the first host system and the second host system 6through a coupling capacitor, wherein the channel-detecting device comprises:  7a bias circuit, biasing the first transmission channel or the second transmission 8channel to a bias voltage (fig 4a and fig 4b, para [0032]-[0035], where, Vcc is the bias voltage);  9a current source, sourcing a current to the first transmitting channel or the second 10transmitting channel during a predetermined period according to a control  signal (fig 6, step 602, para [0032]);  41a comparator, comparing the bias voltage with a middle voltage to generate a comparison signal (fig 5b, device 700 equivalent to “comparator”, para [0045]); and to the impedance signal (fig 3, impedance 506-509 “Rp”, para [0026]-[0027]).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the first transmission channel or the second communication channel is electrically connected to at least one receiving channel of at least one of the first host system and the second host system through a coupling capacitor, wherein the channel-detecting device comprises:  a bias circuit, biasing the first transmission channel or the second transmission channel to a bias voltage to the impedance signal”18 taught by  Wu into Sharma  in order to  enable a plurality of USB function devices to be connected to the same USB bus.
	Regarding claims 111-12, Sharma further teaches: The electronic device of claim 1, wherein the transmission control device comprises a register storing setting parameters (para [0019]), wherein, when the first host system is 3electrically connected to the first connection interface and the second host system is 4electrically connected to the second connection interface, the transmission control device (fig 1-2 and 6, para [0089], where, the “Portable Electronic Device 110” (equivalent to “first host”) and the device 110 is connected to the interface 122 via cable link see para [0066]); 5according to the setting parameters, operates in an auto mode, a priority mode, a 6maintenance mode, or a custom mode to permit one or both of the first host system and 7the second host system to operate the corresponding operation functions on the data 8access device (para [0092], where, “ Responsive to an identification of the application, the operating system may automatically launch (equivalent to “auto mode”)the application on the portable electronic device (e.g., 110)”). 
	Regarding claim       15, Sharma further teaches: 1 The electronic device of claim 11, wherein, when the transmission control 2device operates in the custom mode, the setting parameters further comprise access logic (para [0018]), 3wherein the transmission control device permits one or both of the first host system and 4the second host system to operate the (para [0006]).   
	Regarding claim 161, Sharma further teaches: 1 The electronic device of claim 1, wherein the data access device is a USB 2rewritable non-volatile memory device, a USB multi-media device, a USB hard disc, a 3USB optic disk drive, a USB keyboard, a USB card reader, or a USB Wi-Fi adapter (para [0143]-[0144], includes non-volatile storage devices). 
Regarding claims 17 and 19, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to controlling an electronic device method, and the rejection to claim 1 is applied hereto.

Claims 4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2016/0105465 A1), hereinafter, “Sharma” in view of Wu et al (US 2002/0169915 A1), hereinafter, “Wu”, further in view of Alpert et al (US 2009/0180451 A1), hereinafter, “Alpert”.
	Regarding claims 4 and 13, Sharma further teaches: The electronic device of claim 3, wherein, when the transmission control 2device determines that at least one of the first host system and the second host system is 3electrically connected to the first connection interface and the second connection 4interface according to the connection state, the transmission control device declares that 5the data access device that at least one of the first host system and the second host system 6is electrically connected to is identical and provides the corresponding operation 7functions for at least one of the first host system and the second host system (Sharma: fig 1 and fig 4, step 420, involved generating connection state data 128, 200 etc, para [0085], where, “In this case, portion 330 may allow encoding of up to 16 channel identifiers (e.g., corresponding to 16 different accessories where only one accessory is assigned to each channel, fig 1, hence “125a” equivalent to “first channel” connected to “interface 133a” equivalent to “first interface”, para [0047]-[0048]), 
	Neither Sharma nor Wu explicitly teaches: wherein the 8different operation functions provided by the transmission control device comprise 9different access priority for at least one of the first host system and the second host 10system to access for the data access device.  
	However, Alpert in the same field of endeavor teaches: wherein the 8different operation functions provided by the transmission control device comprise 9different access priority for at least one of the first host system and the second host 10system to access for the data access device (Alpert: fig 6, para [0099]-[0100], where, “RACDs A and B may communication with each other via a single bidirectional wired link rather than via two separate, unidirectional or bidirectional wired links. Thus, priority signals from either RACD A or B may be transmitted on the same wired link”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the 8different operation functions provided by the transmission control device comprise 9different access priority for at least one of the first host system and the second host 10system to access for the data access device” taught by Alpert into  Sharma  and Wu in order to  minimize interference condition between the transmission.
	Regarding claim   14, Neither Sharma nor Wu explicitly teaches, however, Alpert teaches: 1The electronic device of claim 11, wherein, when the transmission control device operates in the maintenance mode, the transmission control device grants a sleep 43request from the first host system or the second host system to enter a sleep mode, wherein the transmission control device merely grants a wake-up request from the first 5host system or the second host system that made the sleep request and permits the first 6host system or the second host system that made the sleep request to operate the 7corresponding operation functions on the data access device (para [0009], where, “In general, Idle mode is typically used when a long unavailability period is required or when Sleep mode functionality is absent. A different type of unavailability negotiation uses the Scan methodology”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein, when the transmission control device operates in the maintenance mode, the transmission control device grants a sleep request from the first host system or the second host system to enter a sleep mode, wherein the transmission control device merely grants a wake-up request from the first host system or the second host system that made the sleep request and permits the first host system or the second host system that made the sleep request to operate the corresponding operation functions on the data access device” taught by Alpert into  Sharma  and Wu in order to  minimize interference condition between the transmission.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	1Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461